Citation Nr: 0504240	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of a prescription purchased 
from a private pharmacy in May 2002 and of the cost of a 
prescription purchased from a private pharmacy in September 
2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from October 1940 
to November 1940, from May 1941 to November 1941, and served 
on active duty from October 1942 to May 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2002 
from the VA Medical Center in Indianapolis, Indiana, which 
advised the veteran that VA would not reimburse the cost of 
prescription medications purchased at a private pharmacy in 
May 2002 and September 2002.  The veteran disagreed in 
December 2002, and, after a statement of the case (SOC) was 
issued in February 2003, the veteran's timely substantive 
appeal was received in March 2003.

The appeal for reimbursement of the cost of a prescription 
purchased from a private pharmacy in May 2002 is REMANDED.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran has been awarded total disability 
compensation, effective in 1990.

2.  The veteran alleges that authorization was given by VA 
for the veteran to privately purchase a refill of a 
prescription medication in September 2002.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
payment or reimbursement for the expense of a purchase of a 
prescription medication from a private pharmacy in September 
2002 have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to reimbursement by 
VA of an expense he incurred when he purchased a prescription 
medication from a private pharmacy in September 2002.  The 
veteran paid $60.83 for the medication.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), enacted in November 2000, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

Although this claim was filed in November 2002, after the 
VCAA was enacted, the VCAA is applicable to this claim.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) (the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).  
However, as to the claim for reimbursement for the 
prescription obtained from a private pharmacy in September 
2002, the Board's determination on that issue is favorable to 
the veteran, and no further discussion of compliance with the 
VCAA as to that claim is required.  

Factual background

The veteran has been awarded service connection for multiple 
disabilities, to include enucleation of the right eye, 
migraine headaches, impaired hearing, tinnitus, facial scars 
and other scars, and post-traumatic stress disorder, among 
other disabilities.  The veteran has been awarded a total 
combined schedular evaluation for his disabilities, effective 
in 1990.  In addition, he receives special monthly 
compensation based on loss of the right eye and based on a 
service-connected disability rated 100 percent and additional 
service-connected disability ratable at 60 percent or more.

The veteran has been issued a fee-basis card.  He is treated 
by private physicians.  In September 2002, the veteran 
purchased a refill of a medication, Flomax 0.4mg (tamsulosin) 
from a private pharmacy.  In his notice of disagreement with 
the denial of reimbursement for the cost of that medication, 
the veteran states that he sent the refill in to VA as he was 
supposed to do, but did not receive the medication.  The 
veteran states that he then called the VA pharmacy and was 
told that the request for the refill had been received but 
had not been processed.  The veteran stated that he then 
called the fee-basis office and was authorized to obtain 
private refill of the medication.  

The veteran specifically stated that, due to his health, he 
had lost the "number" he was given by the fee-basis office 
to verify authorization of the refill.  The VAMC did not 
contact the fee-basis office to determine whether there are 
any records reflecting whether the veteran's refill of this 
medication at private expense was authorized.  

The veteran has provided a very clear allegation that he was 
given authorization to purchase the medication at a private 
pharmacy.  The veteran has clearly stated what entity within 
VA would have those records.  

If private purchase of the mediation was authorized, the 
veteran is entitled to reimbursement for that expense.  As 
the VAMC did not attempt to assist the veteran to obtain 
those records, doubt as to whether the records, if obtained, 
would support the veteran's contentions, must be resolved in 
the veteran's favor.  

Having resolved reasonable doubt in the veteran's favor, the 
claim for reimbursement for expenses of private purchase of a 
prescription medication must be granted on the basis that the 
purchase was authorized.  




ORDER

The claim for reimbursement of the expense incurred for 
purchase from a private pharmacy of a medication which cost 
$60.83 is granted.


REMAND

The veteran submitted his claim for reimbursement for a 
medication obtained in May 2002, which cost $19.09, in 
November 2002.  As the claim was submitted after the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), the provisions 
of that act are applicable to this claim.  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VAMC has not advised the veteran of the 
provisions of the VCAA, and has not assisted the veteran to 
develop this claim.  The claim must be REMANDED to the VAMC 
for compliance with the VCAA.

The Board also notes that the 1995 version of the regulations 
applicable to his claim was the version provided to the 
veteran.  The regulations have been recodified.  On Remand, 
the veteran should be provided with the current version of 
the regulations.  

The Board also notes that the VAMC should determine whether 
section 111 of the Veterans Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, which is now codified at 
38 U.S.C.A. § 1725 (West 2002), is applicable to this appeal.  
Subsection (f)(1)(B) of section 1725 defines emergency 
treatment as care or services "rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health."  The veteran should be 
notified of this provision and assisted to develop evidence 
relevant to this provision.  

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  (a) Advise the veteran of the 
provisions of the VCAA, including the 
text of the regulations at 38 C.F.R. 
§ 3.159 as revised to implement the VCAA, 
and of the provisions of 38 U.S.C.A. 
§ 1725, as revised, effective in 2002.  
The veteran should also be provided the 
current version of the regulations 
applicable to his claim.  

(b) The veteran should be advised of the 
evidence required to substantiate his 
claim for reimbursement for the 
medication purchased in May 2002, and the 
veteran should be advised of the evidence 
VA will assist him to obtain, including, 
but not limited to, the records of the 
private physician relevant to that 
prescription.  The veteran should be 
afforded an opportunity to provide any 
additional or specific information 
relevant to his claim.  Advise the 
veteran that it is his responsibility to 
identify any evidence of any type he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claim, he 
should identify such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claim on appeal.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  After notice of the provisions of the 
VCAA, including the text of 38 C.F.R. 
§ 3.159, and the current version of the 
regulations governing the claim for 
reimbursement have been provided, all 
appropriate development should be 
conducted.  If medical opinion as to 
whether obtaining Sea Omega capsules was 
an "urgent" matter or an emergency for 
this veteran is needed to make a 
determination on the claim, such medical 
opinion should be obtained.  

3.  The claim should be readjudicated.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND,
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


